Citation Nr: 0329016	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by low back pain, to include residuals of a 
lumbosacral strain in service, degenerative joint disease and 
scoliosis of the spine.

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On March 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and ask him to 
provide a list of all VA and non-VA 
health care providers that have treated 
him for his low back pain from 1962 to 
the present.  Obtain complete clinical 
records from each health care provider he 
identifies for whom records are not 
already in the claims folder. 

2.  Obtain VA mental health or PTSD 
clinic reports from the VA medical 
facility located at Charleston, South 
Carolina, dated from March 2002 to the 
present.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination-by an examiner who has NOT 
previously examined him, if possible.  
The examiner is asked to give a 
meaningful review of the veteran's 
documented clinical history as contained 
in his VA claims file, including his 
complaints of low back pain in service 
from 1962 to 1967, documenting that he 
injured his back while bending over in 
November 1962, that he reinjured his back 
in a motor vehicle accident in August 
1967, at which time a diagnosis of low 
back strain was given, with x-ray 
abnormalities noted, including "minimal 
lipping at L-4" (August 1967).  The 
examiner should also note more recent VA 
evidence of a lumbosacral strain (July 
1991), x-ray evidence of diffuse 
degenerative changes of the lumbar spine 
associated with rotoscoliosis (September 
1996), and a diagnosis of "low back pain 
secondary to scoliosis" (October 1998).  
Both the November 1998 VA examination 
report, and the brief July 2000 addendum 
fail to note the above documented 
clinical history and diagnoses, while 
giving no present diagnosis.  
The orthopedic examiner is specifically 
asked to provide the veteran with x-rays 
of the low back, or advise why x-rays are 
not necessary or indicated in light of 
the need to determine the presence of 
degenerative joint disease, vertebral 
lipping and/or rotoscoliosis, provide a 
diagnosis for all disorders present, and 
determine whether it is at least as 
likely as not that any current low back 
pathology is due to service, or a 
residual of a low back strain in service, 
or other inservice injury.  Send the 
claims folder to the examiner for review.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a PTSD examination 
to determine the severity of symptoms of 
PTSD, separate and apart from those due 
to non-service-connected personality 
disorder.  The examiner is asked to give 
a meaningful review of the veteran's 
documented clinical history as contained 
in his VA claims file, including the May 
2000 VA examination findings, and 
subsequent VA treatment records.  The 
statement as to the severity of symptoms 
of PTSD should be expressed in terms 
relating to the rating criteria.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





